United States Court of Appeals
                       For the First Circuit

No. 08-1534

                       THOMAS WALDEN, et al.,

              Plaintiffs, Appellees, Cross-Appellants,

                                 v.

 CITY OF PROVIDENCE, RHODE ISLAND, by and through its Treasurer,
STEPHEN NAPOLITANO; DAVID CICILLINE, in his official capacity as
   Mayor and Acting Public Safety Commissioner for the City of
 Providence; COLONEL DEAN ESSERMAN, in his official capacity as
         the Chief of Police for the City of Providence,

              Defendants, Appellants, Cross-Appellees.


No. 08-1535

                       THOMAS WALDEN, et al.,

              Plaintiffs, Appellees, Cross-Appellants,

                                 v.

MARY LENNON, individually and in her former official capacity as
   the Chief of Operations of the Communications Department,

               Defendant, Appellant, Cross-Appellee.


No. 08-1536

                       THOMAS WALDEN, et al.,

              Plaintiffs, Appellees, Cross-Appellants,

                                 v.

 MANUEL VIEIRA, individually and in his former official capacity
                 as the Communications Director,

                                 1
               Defendant, Appellant, Cross-Appellee.


No. 08-2417

                       THOMAS WALDEN, et al.,

              Plaintiffs, Appellees, Cross-Appellants,

                                 v.

                    CITY OF PROVIDENCE, et al.,

              Defendants, Appellants, Cross-Appellees.


                            ERRATA SHEET

     The opinion of this Court, issued on February 23, 2010, is
amended as follows:

     On page 17, at line 7, "under" should be inserted between
"rights" and "Rhode Island's."

     On page 26, at line 21, "ask" should be inserted between
"specifically" and "whether."

     On page 41, at line 24, "of" should be inserted between
"interpretations" and "the federal wiretap."

     On page 44, at line 13, "state privacy act" should be
inserted between "the" and "verdict."




                                 2